UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-13023 Thermadyne Holdings Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 74-2482571 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 16052 Swingley Ridge Road, Suite 300, Chesterfield, MO (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (636) 728-3000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the issuer’s common stock, par value $0.01 per share, on May 14, 2012 was 1,000. PART I. FINANCIAL INFORMATION Item 1. Financial Statements THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands) (Unaudited) Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Net sales $ 126,871 $ 116,497 Cost of goods sold 83,003 83,271 Gross margin 43,868 33,226 Selling, general and administrative expenses 26,442 24,830 Amortization of intangibles 1,583 1,546 Restructuring 811 - Operating income 15,032 6,850 Other expense: Interest, net (6,730) (6,297) Amortization of deferred financing costs (496) (389) Income before income tax provision 7,806 164 Income tax provision 2,594 76 Net income $ 5,212 $ 88 See accompanying notes to condensed consolidated financial statements. 2 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) (Unaudited) Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Net Income $ 5,212 $ 88 Other comprehensive income, net of tax: Foreign currency translation adjustments 2,296 1,387 Pension and postretirement (17) 4 Comprehensive income $ 7,491 $ 1,479 See accompanying notes to condensed consolidated financial statements. 3 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) March 31, 2012 December 31, 2011 ASSETS Current Assets: Cash and cash equivalents $23,625 $ 20,856 Accounts receivable, less allowance for doubtful accounts of $670 and $750, respectively 76,024 68,570 Inventories 100,767 96,011 Prepaid expenses and other 11,813 11,972 Deferred tax assets 2,823 2,823 Total current assets 215,052 200,232 Property, plant and equipment, net of accumulated depreciation of $18,153 and $15,073, respectively 74,597 73,861 Goodwill 183,927 182,429 Intangibles, net 138,786 140,265 Deferred financing fees 17,290 13,416 Other assets 503 502 Total assets $ 630,155 $610,705 LIABILITIES AND STOCKHOLDER'S EQUITY Current Liabilities: Current maturities of other long-term obligations $1,704 $1,715 Accounts payable 37,857 29,705 Accrued and other liabilities 36,451 43,560 Accrued interest 9,581 1,081 Income taxes payable 2,480 2,875 Deferred tax liabilities 3,584 3,584 Total current liabilities 91,657 82,520 Long-term obligations, less current maturities 358,094 263,607 Deferred tax liabilities 81,405 78,927 Other long-term liabilities 17,747 18,081 Total liabilities 548,903 443,135 Stockholder's equity: Common stock, $0.01 par value: Authorized 1,000 shares Issued and outstanding 1,000 shares at March 31, 2012 and at December 31, 2011 - - Additional paid-in capital 83,981 177,790 Accumulated deficit (2,727) (7,939) Accumulated other comprehensive income (2) (2,281) Total stockholder's equity 81,252 167,570 Total liabilities and stockholder's equity $ 630,155 $610,705 See accompanying notes to condensed consolidated financial statements. 4 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Cash flows from operating activities: Net income $ 5,212 $ 88 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 5,090 6,024 Deferred income taxes 1,106 (1,736) Stock compensation expense 187 132 Restructuring costs, net of payments (555) - Changes in operating assets and liabilities: Accounts receivable, net (6,692) (6,282) Inventories (3,971) (2,102) Prepaids 651 (5,392) Accounts payable 8,281 9,154 Accrued interest 8,500 (1,471) Accrued taxes (461) 911 Accrued and other liabilities (7,863) 1,451 Net cash provided by operating activities 9,485 777 Cash flows from investing activities: Capital expenditures (3,029) (4,158) Other (104) (92) Net cash used in investing activities (3,133) (4,250) Cash flows from financing activities: Issuance of Additional Notes of Senior Secured Notes due 2017 100,000 - Senior Secured Notes discount (5,154) - Dividend payment to Parent (93,507) - Use of Trusteed Assets for redemption of Senior Subordinated Notes - 183,685 Repayment of Senior Subordinated Notes - (176,095) Repayments of other long-term obligations (393) (664) Deferred financing fees (4,370) - Proceeds from exercise of stock options 31 - Other, net (519) (89) Net cash provided by (used in) financing activities (3,912) 6,837 Effect of exchange rate changes on cash and cash equivalents 329 252 Total increase in cash and cash equivalents 2,769 3,616 Total cash and cash equivalents beginning of period 20,856 22,399 Total cash and cash equivalents end of period $ 23,625 $ 26,015 Income taxes paid $ 1,978 $ 916 Interest paid, including $8,688 for defeased Sr Subordinated Notes in 2011 $ 301 $ 8,824 See accompanying notes to condensed consolidated financial statements. 5 5 THERMADYNE HOLDINGS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollars in thousands, except share data) 1. Organization Thermadyne Holdings Corporation (“Thermadyne” or the “Company”), a Delaware corporation, is a designer, manufacturer and supplier of cutting and welding products used in various fabrication, construction and manufacturing operations around the world. The Company’s products are used in a wide variety of applications, across industries, where steel is cut and welded, including steel fabrication, manufacturing of transportation and mining equipment, many types of construction such as offshore oil and gas rigs, repair and maintenance of manufacturing equipment and facilities, and shipbuilding. The Company designs, manufactures and sells products in five principal categories: (1) gas equipment; (2) plasma power supplies, torches and related consumable parts; (3) arc accessories, including torches, related consumable parts and accessories; (4) welding equipment; and (5) filler metals and hardfacing alloys. The Company markets its products under a portfolio of brands, many of which are the leading brand in their industry, including Victor®, Tweco®, Thermal Dynamics®, Arcair®, Cigweld®, Thermal Arc®, Turbo Torch®, Firepower® and Stoody®. On December 3, 2010 (“Acquisition Date”), pursuant to an Agreement and Plan of Merger dated as of October 5, 2010 (the “Merger Agreement”), Razor Merger Sub Inc. (“Merger Sub”), a newly formed Delaware corporation, merged with and into Thermadyne, with Thermadyne surviving as a direct, wholly owned subsidiary of Razor Holdco Inc., a Delaware corporation (“Acquisition”). (Razor Holdco Inc. was renamed Thermadyne Technologies Holdings, Inc. (“Technologies”).) Technologies’ sole asset is its 100% ownership of the stock of Thermadyne. Affiliates of Irving Place Capital (“IPC”), a private equity firm based in New York, along with its co-investors, hold 98.6% of the outstanding equity of Technologies, and certain members of Thermadyne management hold the remaining equity capital. 2. Summary of Significant Accounting Policies Basis of Presentation The Acquisition resulted in a 100% change in ownership of Thermadyne and is accounted for in accordance with United States accounting guidance for business combinations. Accordingly, the assets acquired and liabilities assumed were recorded at fair value as of December 3, 2010. The provisional amounts recognized for assets acquired and liabilities assumed as of December 3, 2010 were determined by management with the assistance of an externally prepared valuation study of inventories, property, plant and equipment, intangible assets, goodwill, and capital and operating leases. These provisional amounts were updated in the fourth quarter of 2011 upon the completion of such study and the determination of other facts impacting fair value estimates. The adjustments arising out of the finalization of the amounts recognized for assets acquired and liabilities assumed did not impact cash flows. However, the Condensed Consolidating Statement of Income for the three months ended March 31, 2011 was retrospectively adjusted as a result of these changes. Specifically, these adjustments resulted in immaterial decreases to amortization of intangibles andimmaterial increases to operating income, amortization of deferred financing fees, income before income tax provision, income tax provision and net income in the first quarter of 2011. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. These unaudited interim financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented. The results of operations of the Company for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for any other interim period or the year ending December 31, 2012. The quarterly financial data should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. The financial statements include the Company’s accounts and those of its subsidiaries, after the elimination of all significant intercompany balances and transactions. All dollar amounts are presented in thousands, unless otherwise noted, except share amounts. 6 Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires the use of estimates and assumptions that affect the amounts reported in the Company’s condensed consolidated financial statements and accompanying notes. Actual results could differ from these estimates. Any significant unanticipated changes in business or market conditions that vary from current expectations could have an impact on the fair value of assets and result in a potential impairment loss. Deferred Financing Costs Loan origination fees and other costs incurred in arranging long-term financing are capitalized as deferred financing costs and amortized on an effective interest method over the term of the credit agreement. Deferred financing costs totaled $19,667 and $15,297, less related accumulated amortization of $2,377 and $1,881, at March 31, 2012 and December 31, 2011, respectively. Product Warranty Programs Various products are sold with product warranty programs. Provisions for warranty programs are made as the products are sold, and such provisions are adjusted periodically based on current estimates of anticipated warranty costs and charged to cost of sales. The following table provides the activity in the warranty accrual: Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Balance at beginning of period $4,600 $3,200 Charged to expense 1,101 1,615 Warranty payments (968) (1,115) Balance at end of period $ 4,733 $3,700 Fair Value The Company estimated the fair value of the Senior Secured Notes due 2017 at $369,000 and $269,100 at March 31, 2012 and December 31, 2011, respectively, based on available market information. These Senior Secured Notes are considered Level2 inputs in the three-level fair market value hierarchy. 3. Inventories The composition of inventories was as follows: March 31, 2012 December 31, 2011 Raw materials and component parts $ 35,948 $ 32,009 Work-in-process 3,907 4,916 Finished goods 63,321 61,795 103,176 98,720 LIFO reserve (2,409) (2,709) $ 100,767 $ 96,011 The carrying value of inventories accounted for by the last-in, first-out (LIFO) inventory method exclusive of the LIFO reserve was $70,923 at March 31, 2012 and $74,885 at December 31, 2011. The remaining inventory amounts are held in foreign locations and accounted for using the first-in first-out method. 7 4. Intangible Assets The composition of intangibles was as follows: March 31, 2012 December 31, 2011 Customer relationships $ 49,188 $ 49,188 Intellectual property bundles 77,476 77,476 Patents 1,191 1,087 Trademarks 19,341 19,341 147,196 147,092 Accumulated amortization of customer relationships and intellectual property bundles (8,410) (6,827) $ 138,786 $ 140,265 In the fourth quarter of 2011, the provisional amounts of assets acquired and liabilities assumed at the Acquisition Date were updated as the Company received a revised version of the externally prepared valuation study. As a result, the intangible asset values were adjusted as of the Acquisition Date and intangible amortization expense for the three months ended March 31, 2011 decreased $158 as a result. Amortization of customer relationships and intellectual property bundles (including patents) amounted to $1,583 and $1,546 for the three months ended March 31, 2012 and 2011, respectively. Goodwill and trademarks are tested for impairment annually, as of December 1 st , or more frequently if events occur or circumstances change that would, more likely than not, reduce the fair value of the reporting unit below its carrying value. The impairment analysis is performed on a consolidated enterprise level based on one reporting unit. No impairment adjustment to the carrying value of goodwill was deemed necessary in 2011. As of March 31, 2012, the Company considered possible impairment triggering events since December 1, 2011 based on relevant factors, and concluded that no triggering events or goodwill impairment resulted. Unforeseen events and changes in circumstances and market conditions, including the general economic and competitive conditions, could cause actual results to vary significantly from the estimates. The change in the carrying amount of goodwill during the three-month period ending March 31, 2012 was as follows: Carrying Amount of Goodwill Balance as of December 31, 2011 $ 182,429 Foreign currency translation 1,498 Balance as of March 31, 2012 $ 183,927 8 5. Debt and Capital Lease Obligations The composition of debt and capital lease obligations was as follows: March 31, 2012 December 31, 2011 Senior Secured Notes due December 15, 2017, 9% interest payable semi-annually on June 15 and December 15 $ 360,000 $ 260,000 Senior Secured Notes discount (5,154) - Capital leases 4,952 5,322 Long-term obligations 359,798 265,322 Current maturities (1,704) (1,715) Long-term obligations, less current maturities $ 358,094 $ 263,607 Senior Secured Notes due 2017 On December 3, 2010, Merger Sub issued $260,000 in aggregate principal of 9% Senior Secured Notes due 2017 (the “Senior Secured Notes”). The net proceeds from this issuance, together with funds received from the equity investments made by affiliates of IPC, its co-investors and certain members of Thermadyne management, were used to finance the acquisition of Thermadyne, to redeem the Senior Subordinated Notes due 2014, and to pay the transaction related expenses. The Senior Secured Notes are fully and unconditionally guaranteed, jointly and severally, by each of Thermadyne’s existing and future domestic subsidiaries and by its Australian subsidiaries, Thermadyne Australia Pty Ltd. and Cigweld Pty Ltd. The Senior Secured Notes and guarantees are secured, subject to permitted liens and except for certain excluded assets, on a first priority basis by substantially all of Thermadyne’s and the guarantors’ current and future property and assets (other than accounts receivable, inventory and certain other related assets that secure, on a first priority basis, Thermadyne’s and the guarantors’ obligations under Thermadyne’s Working Capital Facility (as defined below)), including the capital stock of each subsidiary of Thermadyne (other than immaterial subsidiaries), which, in the case of non-guarantor foreign subsidiaries, is limited to 65% of the voting stock and 100% of the non-voting stock of each first-tier foreign subsidiary, and on a second priority basis by substantially all the collateral that secures the Working Capital Facility on a first priority basis. The Senior Secured Notes contain customary covenants and events of default, including covenants that, among other things, limit the Company’s and its restricted subsidiaries’ ability to incur additional indebtedness, pay dividends on, repurchase or make distributions in respect of its capital stock or make other restricted payments, make certain investments, loans or advances, sell, transfer or otherwise convey certain assets, and create liens. The Company was in compliance with the covenants as of December 31, 2011 and March 31, 2012. Upon a change of control, as defined in the Indenture, each holder of the Senior Secured Notes has the right to require the Company to purchase the Senior Secured Notes at a purchase price in cash equal to 101% of the principal, plus accrued and unpaid interest. On March6, 2012, the Company issued $100 million in aggregate principal amount of 9% Senior Secured Notes due 2017 (the “Additional Notes”) at par plus accrued but unpaid interest since December15, 2011. The Additional Notes mature on December15, 2017 and were issued as “additional notes” pursuant to the Indenture. Prior to the issuance of the Additional Notes, $260 million aggregate principal amount of 9% Senior Secured Notes due 2017 were outstanding (the “Original Notes” and together with the Additional Notes, the “Notes”). The Indenture provides that the Additional Notes are general senior secured obligations of the Company and are fully and unconditionally guaranteed on a senior secured basis by each our existing and future domestic subsidiaries (other than immaterial subsidiaries) and certain of our Australian subsidiaries. The Original Notes and the Additional Notes are treated as a single series under the Indenture and are therefore subject to the same terms, conditions and rights under the Indenture. 9 On February27, 2012, the Company, the guarantors party to the Indenture and the Trustee entered into the First Supplemental Indenture to amend the terms of the Indenture to modify the restricted payments covenant to increase the restricted payments basket to $100 million in order to permit the Company to use the proceeds of the Additional Notes to pay a cash dividend of $93.5 million to the Company’s parent company to allow it to redeem a portion of its outstanding Series A preferred stock and to pay fees and expenses related to the offering of the Additional Notes and the related consent solicitation required to amend the Indenture in connection with the offering. The First Supplemental Indenture became operative on March6, 2012 upon the issuance of the Additional Notes, at which time the Company made a cash payment of $20 per $1,000 in principal amount of Original Notes, or a total aggregate payment of $5.2 million, to Holders of such notes in connection with the solicitation of consents to amend the Indenture. This consentfee is accounted for as a debt discount, which is a reduction of the Senior Secured Notes, and is amortized against interest expense over the life of the Senior Secured Notes. Senior Subordinated Notes due 2014 On December 3, 2010, Thermadyne called for redemption of the $172,327 aggregate outstanding 9¼% Senior Subordinated Notes due 2014 on February 1, 2011 at a price of 101.542% plus accrued and unpaid interest. Thermadyne irrevocably deposited with the trustee funds sufficient to pay the Redemption Price of the Senior Subordinated Notes. Thermadyne remained the primary obligor of the Senior Subordinated Notes through February 1, 2011. The trustee acknowledged the satisfaction and discharge of the indenture as of December 3, 2010 and has informed the Company the Senior Subordinated Notes were paid on February 1, 2011. The indenture provided for the payment of an additional special interest adjustment based on the Company’s consolidated leverage ratio. During the period from January 1, 2011 until the debt’s redemption on February 1, 2011, the quarterly special interest adjustment resulted in additional interest expense of $36. Interest on the Senior Subordinated Notes due 2014, excluding the special interest adjustment, totaled $1,328 for the period from January 1, 2011 until the debt’s redemption on February 1, 2011. During the period from January 1, 2011 until the debt’s redemption on February 1, 2011, $1,110 of the fair value premium recorded for the Senior Subordinated Notes was amortized as a reduction of interest expense. Working Capital Facility At both March 31, 2012 and December 31, 2011, $1,416 of letters of credit and no borrowings were outstanding under the Fourth Amended and Restated Credit Agreement (the “GE Agreement”). Unused availability, net of these letters of credit, was $58,584 under the Working Capital Facility at March 31, 2012. All obligations under the Working Capital Facility are unconditionally guaranteed by Technologies and substantially all of the Company’s existing and future, direct and indirect, wholly owned domestic subsidiaries and its Australian subsidiaries Thermadyne Australia Pty Ltd. and Cigweld Pty Ltd. The Working Capital Facility is secured, subject to certain exceptions, by substantially all of the assets of the guarantors and Technologies, including a first priority security interest in substantially all accounts receivable and other rights to payment, inventory, deposit accounts, cash and cash equivalents and a second priority security interest in all assets other than the Working Capital Facility collateral. The Working Capital Facility has a minimum fixed charge coverage ratio test of 1.1 if the unused availability under the Facility is less than $9,000 (which minimum amount will be increased or decreased proportionally with any increase or decrease in the commitments thereunder). In addition, the Working Capital Facility includes negative covenants that limit the Company’s ability and the ability of Technologies and certain subsidiaries to, among other things: incur, assume or permit to exist additional indebtedness or guarantees; grant liens; consolidate, merge or sell all or substantially all of the Company’s assets; transfer or sell assets and enter into sale and leaseback transactions; make certain loans and investments; pay dividends, make other distributions or repurchase or redeem the Company’s or Technologies’ capital stock; and prepay or redeem certain indebtedness. 6. Restructuring In 2011, the Company committed to restructuring plans that include exit activities at manufacturing sites in West Lebanon, New Hampshire and Pulau Indah, Selangor, Malaysia. The Company expects to complete these activities in 2012. These exit activities impact approximately 165 employees and are intended to reduce the Company’s fixed cost structure and better align its global manufacturing and distribution footprint. The Company expects that an additional $1,785 of restructuring expense associated with these activities will be incurred during the remainder of 2012. 10 The following provides a summary of restructuring costs incurred during the three months ended March 31, 2012, incurred to date and total expected restructuring costs: As of March 31, 2012 Three Months Ended March 31, 2012 Cumulative Restructuring Costs Total Expected Restructuring Costs Employee termination benefits $ 395 $ 3,592 $ 3,900 Other restructuring costs 416 2,623 4,100 Total restructuring costs $ 811 $ 6,215 $ 8,000 Employee termination benefits primarily include severance and retention payments to employees impacted by exit activities. Other restructuring costs include changes to the lease terms of the impacted facility, expense to relocate certain individuals and equipment to other manufacturing locations and employee training costs. The following is a rollforward of the liabilities associated with the restructuring activities sinceDecember 31, 2011. The liabilities are reported as a component of accrued and other liabilities in the accompanying consolidated balance sheet as of March 31, 2012. Employee Termination Benefits Other Restructuring Costs Total Balance as of December 31, 2011 $ 1,571 $ 295 $ 1,866 Charges 395 416 811 Payments and other adjustments (855) (511) (1,366) Balance as of March 31, 2012 $ 1,111 $ 200 $ 1,311 7. Comprehensive Income Comprehensive income refers to net income adjusted by gains and losses that, according the GAAP, are excluded from net income and are instead included in stockholders’ equity in the consolidated balance sheets. These items include foreign currency translation adjustments and pension and postretirement benefit liability adjustments. For the Company, the difference between net income and comprehensive income is primarily attributable to adjustments arising from the translation of assets and liabilities of foreign subsidiaries from the local currency to the U.S. Dollar. For the three months ended March 31, 2012 and 2011, comprehensive income was $7,491 and $1,479, respectively. The deferred tax liability related to foreign currency translation for the three months ended March 31, 2012 and 2011 was $1,408 and $842, respectively. The deferred tax asset related to pension and postretirement benefit plans activity for the three months ended March 31, 2012 and 2011 was $11 and $0, respectively. 8. Income Taxes At the beginning of 2012, the Company had approximately $135,400 in U.S. net operating loss carry forwards from the years 2001 through 2010. The net operating loss carry forwards in the U.S. will expire between the years 2020 and 2030. Given the uncertainties regarding utilization of a portion of these net operating loss carry forwards, the Company has recorded, as of December 31, 2011, an approximately $14,600 valuation allowance related to the deferred tax asset of approximately $53,900 associated with the carry forwards. For 2012, the Company’s management estimates that income tax payments will, as in prior years, primarily relate to state and foreign taxes due to the use of net operating loss carryovers to offset U.S. taxable income. The Company’s projected 2012 income tax effective rate of approximately 33.4% is slightly lower than the federal statutory rate primarily due to the release of valuation allowances, partially offset by foreign earnings which are currently taxable as “deemed dividends” in the U.S. These deemed dividends are not offset by the foreign tax credits due to uncertainty of their utilization. 11 9. Contingencies The Company is party to certain environmental matters, although no claims are currently pending. Any related obligations are not expected to have a material effect on the Company’s business or financial condition or results of operations. All other legal proceedings and actions involving the Company are of an ordinary and routine nature and are incidental to the operations of the Company. Management believes that such proceedings should not, individually or in the aggregate, have a material adverse effect on the Company’s business or financial condition or on the results of operations. On April12, 2012, a Resolution Agreement (the “Agreement”) became binding upon the Company, on behalf of itself and its subsidiaries, and a number of other defendants, which will resolve all pending claims related to welding fumes against the Company by all plaintiffs who have signed a release of claims under the Agreement. In connection with the Agreement, the Company did not admit any fault, wrongdoing, or liability with respect to the plaintiffs’ claims. Pursuant to the terms of the Agreement and the releases, each signing plaintiff accepts his or her claim under the Agreement as full and final resolution of his or her welding fume claims, agrees to execute and deliver valid and binding releases and stipulations of dismissal with prejudice to the defendants, and consents to participate in the structured private resolution program to be established pursuant to the Agreement. In accordance with the Agreement, on April 20, 2012, the Company paid $500 to fund this private resolution program, which will be established by plaintiffs’ counsel and will include an aggregate amount, including contributions from other defendants, of $21,500. The Company’s obligations under the Agreement are limited to its partial funding of the private resolution program, and the Company will not have any responsibility for or role in staffing, administering, or operating such program. On December 30, 2006, the Company committed to dispose of its Brazilian manufacturing operations. Remaining Brazilian accrued liabilities are still held by the Company and are primarily associated with tax matters for which the timing of resolution is uncertain, and are classified within Accrued and Other Liabilities in the amounts of $679 and $660 as of March 31, 2012 and December 31, 2011, respectively. 12 10. Employee Benefit Plans Net periodic pension and other postretirement benefit costs include the following components: U.S. Plan Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Components of net periodic benefit cost/(income): Service cost $- $- Interest cost 266 301 Expected return on plan assets (322) (324) Recognized loss 40 - Net periodic benefit cost/(income) $ (16) $(23) Australian Plan Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Components of net periodic benefit cost: Service cost $ 246 $ 292 Interest cost 424 527 Expected return on plan assets (386) (480) Recognized loss - - Net periodic benefit cost $284 $339 Canadian Plan Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Components of net periodic benefit cost: Service cost $49 $45 Interest cost 49 (18) Expected return on plan assets (67) - Recognized loss 2 - Net periodic benefit cost $ 33 $27 11. Segment Information The Company’s continuing operations are comprised of several product lines manufactured and sold in various geographic locations. The market channels and end users for products are similar. The production processes are shared across the majority of the products. Management evaluates performance and allocates resources on a combined basis and not as separate business units or profit centers. Accordingly, management has concluded the Company operates in one reportable segment. 13 Geographic Information The reportable geographic regions are the Americas, Asia-Pacific and Europe/Rest of World (“RoW”). Sales have been attributed to geographic regions based on the country of our end customer. The following tables provide summarized financial information concerning the Company’s geographic segments: Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Net Sales: Americas $85,146 $ 77,259 Asia-Pacific 32,814 29,429 Europe / RoW 8,911 9,809 Total $ 126,871 $ 116,497 U.S. sales as a portion of Americas’ sales comprised approximately 85% and 86% for the three months ended March 31, 2012 and 2011, respectively. Australia sales as a portion of Asia-Pacific sales comprised approximately 76% and 75% for the three months ended March 31, 2012 and 2011, respectively. The following table shows identifiable assets (excluding working capital and intangibles) for each of the Company’s geographic segments: March 31, 2012 December 31, 2011 Identifiable Assets: Americas $ 71,989 $ 67,683 Asia-Pacific 18,198 17,953 Europe / RoW 1,778 1,721 $ 91,965 $ 87,357 Product Line Information The Company sells a variety of products, substantially all of which are used by manufacturing, construction and foundry operations to cut, join and reinforce steel, aluminum and other metals in various applications including construction, oil, gas rig and pipeline construction, repair and maintenance of manufacturing equipment, and shipbuilding. The following table shows sales for each of the product lines: Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Gas equipment $ 43,919 $ 42,639 Plasma power supplies, torches and related consumable parts 21,818 20,203 Arc accessories, including torches, related consumable parts and accessories 23,785 20,735 Welding equipment 13,041 10,162 Filler metals and hardfacing alloys 24,308 22,758 $ 126,871 $116,497 14 12. Relationships and Transactions Relationship with Irving Place Capital Thermadyne Holdings Corporation is a wholly owned subsidiary of Thermadyne Technologies Holdings, Inc. Affiliates of Irving Place Capital, along with its co-investors, hold 98.6% of the outstanding equity of Thermadyne Technologies Holdings, Inc. at March 31, 2012 and December 31, 2011. The Board of Directors of the Company and Technologies includes one IPC member. IPC has the power to designate all of the members of the Board of Directors of the Company and the right to remove any directors that it appoints. Management Services Agreement The Company has entered into a management services agreement with IPC. For advisory and management services, IPC will receive annual advisory fees equal to the greater of (i) $1,500 or (ii) 2.5% of EBITDA (as defined under the management services agreement), payable monthly. In the event of a sale of all or substantially all of the Company’s assets to a third party, a change of control, whether by merger, consolidation, sale or otherwise, or, under certain circumstances, a public offering of the Company’s or any of its subsidiaries’ equity securities, the Company will be obligated to pay IPC an amount equal to the sum of the advisory fee that would be payable for the following four fiscal quarters. Such fees were $576 and $492 for the three months ended March 31, 2012 and 2011, respectively. In connection with any subsequent material corporate transactions, such as an equity or debt offering, acquisition, asset sale, recapitalization, merger, joint venture formation or other business combination, IPC will receive a fee of 1% of the transaction value. IPC will also receive fees in connection with certain strategic services, as determined by IPC, provided such fees will reduce the annual advisory fee on a dollar-for-dollar basis. Thermadyne Technologies Holdings Inc. (Technologies) The capital stock of Technologies in the aggregate of $98,356 was outstanding as of March 31, 2012, with 56,775 shares of 8% cumulative preferred stock in the amount of $62,809 and 3,532,519 shares of common stock in the amount of $35,547. On March 6, 2012, the Company paid a cash dividend of $93,507 to Technologies, the sole stockholder of the Company, to allow it to redeem a portion of its outstanding Series A preferred stock, which payment was funded by the net proceeds from the sale of the Additional Notes and cash on hand. The redemption of Series A preferred stock was completed on March 12, 2012. No dividends have been declared on either the preferred stock or common stock of Technologies at March 31, 2012 or December 31, 2011. Technologies’ stock based compensation costs relate to Thermadyne employees and were incurred for Thermadyne’s benefit, and accordingly recognized in Thermadyne’s consolidated selling, general & administrative expenses. 13. Condensed Consolidating Financial Statements and Thermadyne Holdings Corporation (Parent) Financial Information The 9% Senior Secured Notes due 2017 are obligations of, and were issued by, Thermadyne Holdings Corporation. Each guarantor is wholly owned by Thermadyne Holdings Corporation. The Company’s management has determined the most appropriate presentation is to “push down” the Senior Secured Notes due 2017 to the guarantors in the accompanying condensed financial information, as such entities fully and unconditionally guarantee the Senior Secured Notes due 2017, and these subsidiaries are jointly and severally liable for all payments under these notes. The Senior Secured Notes due 2017 were issued to finance the acquisition of the Company along with new stockholder’s equity. The guarantor subsidiaries’ cash flow will service the debt. The following financial information presents the guarantors and non-guarantors of the 9% Senior Secured Notes due 2017 and, prior to February 1, 2011, the 9¼% Senior Subordinated Notes due 2014, in accordance with Rule 3-10 of Regulation S-X. The condensed consolidating financial information includes the accounts of Thermadyne Holding Corporation (parent only), and the combined accounts of guarantor subsidiaries and combined accounts of the non-guarantor subsidiaries for the periods indicated. Separate financial statements of the parent and each of the guarantor subsidiaries are not presented because management has determined such information is not material in assessing the financial condition, cash flows or results of operations of the Company and its subsidiaries. The Company’s Australian subsidiaries are included as guarantors for all years presented. Approximately 80% of the assets and the sales have been pledged by the guarantor subsidiaries to the holders of the Senior Secured Notes. 15 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2012 (unaudited) (Dollars in thousands) Parent Thermadyne Holdings Corporation Guarantors Non- Guarantors Eliminations Consolidated Net sales $ - $103,877 $22,994 $ - $126,871 Cost of goods sold - 64,438 18,565 - 83,003 Gross margin - 39,439 4,429 - 43,868 Selling, general and administrative expenses - 22,859 3,583 - 26,442 Amortization of intangibles - 1,583 - - 1,583 Restructuring - 811 - - 811 Operating income - 14,186 846 - 15,032 Other income (expense): Interest, net - (6,706) (24) - (6,730) Amortization of deferred financing costs - (496) - - (496) Equity in net income (loss) of subsidiaries 5,212 - - (5,212) - Income (loss) before income tax provision 5,212 6,984 822 (5,212) 7,806 Income tax provision - 2,629 (35) - 2,594 Net income (loss) $ 5,212 $4,355 $857 $(5,212) $ 5,212 16 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2011 (unaudited) (Dollars in thousands) Parent Thermadyne Holdings Corporation Guarantors Non- Guarantors Eliminatio ns Consolidated Net sales $ - $ 119,606 $21,434 $(24,543) $116,497 Cost of goods sold - 88,028 16,805 (21,562) 83,271 Gross margin - 31,578 4,629 (2,981) 33,226 Selling, general and administrative expenses - 22,076 2,754 - 24,830 Amortization of intangibles - 1,546 - - 1,546 Operating income (loss) - 7,956 1,875 (2,981) 6,850 Other income (expense): Interest, net 484 (6,746) (35) - (6,297) Amortization of deferred financing costs - (389) - - (389) Equity in net income (loss) of subsidiaries (535) - - 535 - Income (loss) before income tax provision (51) 821 1,840 (2,446) 164 Income tax provision - (472) 548 - 76 Net income (loss) $(51) $ 1,293 $ 1,292 $ (2,446) $ 88 17 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING STATEMENT OF COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31, 2012 (unaudited) (Dollars in thousands) Parent Thermadyne Holdings Corporation Guarantors Non- Guarantors Eliminations Consolidated Net income $ 5,212 $4,355 $ 857 $(5,212) $5,212 Other comprehensive income, net of tax: Foreign currency translation adjustments - 5,002 816 (3,522) 2,296 Pension and postretirement - (9) (8) - (17) Comprehensive income $5,212 $9,348 $1,665 $(8,734) $ 7,491 18 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING STATEMENT OF COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31, 2011 (unaudited) (Dollars in thousands) Parent Thermadyne Holdings Corporation Guarantors Non- Guarantors Eliminations Consolidated Net income $(51) $1,293 $1,292 $ (2,446) $ 88 Other comprehensive income, net of tax: Foreign currency translation adjustments - 2,053 601 (1,267) 1,387 Pension and postretirement - 3 1 - 4 Comprehensive income $ (51) $3,349 $1,894 $ (3,713) $ 1,479 19 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING BALANCE SHEET MARCH 31, 2012 (unaudited) (Dollars in thousands) Parent Thermadyne Holdings Corporation Guarantors Non- Guarantors Eliminations Consolidated ASSETS Current Assets: Cash and cash equivalents $ - $18,812 $4,813 $- $ 23,625 Accounts receivable, net - 62,859 13,165 - 76,024 Inventories - 88,236 12,531 - 100,767 Prepaid expenses and other - 6,569 5,244 - 11,813 Deferred tax assets - 2,823 - - 2,823 Total current assets - 179,299 35,753 - 215,052 Property, plant and equipment, net - 61,832 12,765 - 74,597 Goodwill - 183,927 - - 183,927 Intangibles, net - 134,915 3,871 - 138,786 Deferred financing fees - 17,290 - - 17,290 Other assets - 503 - - 503 Investment in and advances to subsidiaries 174,213 79,232 - (253,445) - Total assets $ 174,213 $ 656,998 $52,389 $ (253,445) $630,155 LIABILITIES AND SHAREHOLDER'S EQUITY (DEFICIT) Current Liabilities: Current maturities of long-term obligations $ - $ 1,259 $445 $ - $1,704 Accounts payable - 29,900 7,957 - 37,857 Accrued and other liabilities - 30,977 5,474 - 36,451 Accrued interest - 9,581 - - 9,581 Income taxes payable - 1,786 694 - 2,480 Deferred tax liability - 3,584 - - 3,584 Total current liabilities - 77,087 14,570 - 91,657 Long-term obligations, less current maturities - 357,833 261 - 358,094 Deferred tax liabilities - 81,405 - - 81,405 Other long-term liabilities - 15,804 1,943 - 17,747 Net equity (deficit) and advances to / from subsidiaries 95,240 8,338 (38,758) (64,820) - Stockholder's equity (deficit): Common stock - 2,555 55,145 (57,700) - Additional paid-in-capital 83,981 111,394 15,556 (126,950) 83,981 Accumulated deficit (2,727) 4,032 1,901 (5,933) (2,727) Accumulated other comprehensive income (loss) (2,281) (1,450) 1,771 1,958 (2) Total stockholder's equity (deficit) 78,973 116,531 74,373 (188,625) 81,252 Total liabilities and stockholder's equity (deficit) $ 174,213 $656,998 $ 52,389 $ (253,445) $ 630,155 20 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING BALANCE SHEET DECEMBER 31, 2011 (Dollars in thousands) Parent Thermadyne Holdings Corporation Guarantors Non- Guarantors Eliminations Consolidated ASSETS Current Assets: Cash and cash equivalents $- $ 15,298 $5,558 $ - $20,856 Accounts receivable, net - 56,893 11,677 - 68,570 Inventories - 85,345 10,666 - 96,011 Prepaid expenses and other - 7,057 4,915 - 11,972 Deferred tax assets - 2,823 - - 2,823 Total current assets - 167,416 32,816 - 200,232 Property, plant and equipment, net - 61,971 11,890 - 73,861 Deferred financing fees - 13,416 - - 13,416 Other assets - 502 - - 502 Goodwill - 182,429 - - 182,429 Intangibles, net - 136,515 3,750 - 140,265 Investment in and advances to subsidiaries 191,135 79,232 - (270,367) - Total assets $ 191,135 $641,481 $48,456 $(270,367) $610,705 LIABILITIES AND SHAREHOLDER'S EQUITY (DEFICIT) Current Liabilities: Current maturities of long-term obligations $ - $1,276 $439 $- $1,715 Accounts payable - 23,299 6,406 - 29,705 Accrued and other liabilities - 38,120 5,440 - 43,560 Accrued interest - 1,081 - - 1,081 Income taxes payable - 1,929 946 - 2,875 Deferred tax liability - 3,584 - - 3,584 Total current liabilities - 69,289 13,231 - 82,520 Long-term obligations, less current maturities - 263,246 361 - 263,607 Deferred tax liabilities - 78,927 - - 78,927 Other long-term liabilities - 16,184 1,897 - 18,081 Net equity (deficit) and advances to / from subsidiaries 23,565 108,505 (39,149) (92,921) - Stockholder's equity (deficit): Common stock - 2,555 55,145 (57,700) - Additional paid-in-capital 177,790 111,207 15,456 (126,663) 177,790 Accumulated deficit (7,939) (323) 1,044 (721) (7,939) Accumulated other comprehensive income (loss) (2,281) (8,109) 471 7,638 (2,281) Total stockholder's equity (deficit) 167,570 105,330 72,116 (177,446) 167,570 Total liabilities and stockholder's equity (deficit) $191,135 $641,481 $48,456 $(270,367) $610,705 21 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2012 (unaudited) (Dollars in thousands) Parent Thermadyne Holdings Corporation Guarantors Non- Guarantors Eliminations Consolidated Cash flows from operating activities: Net cash provided by (used in) operating activities $5,399 $9,868 $(570) $ (5,212) $9,485 Cash flows from investing activities: Capital expenditures - (2,475) (554) - (3,029) Other - 17 (121) - (104) Net cash provided by (used in) investing activities - (2,458) (675) - (3,133) Cash flows from financing activities: Issuance of Additional Notes of Senior Secured Notes due 2017 - 100,000 - - 100,000 Senior Secured Notes discount - (5,154) - - (5,154) Repayments of other long-term obligations - (289) (104) - (393) Deferred financing fees - (4,370) - - (4,370) Dividend payment to Parent (93,507) - - - (93,507) Proceeds from exercise of stock options 31 - - - 31 Changes in net equity 88,596 (94,310) 502 5,212 - Other, net (519) - - - (519) Net cash provided by (used in) financing activities (5,399) (4,123) 398 5,212 (3,912) Effect of exchange rate changes on cash and cash equivalents - 227 102 - 329 Total increase (decrease) in cash and cash equivalents - 3,514 (745) - 2,769 Total cash and cash equivalents beginning of period - 15,298 5,558 - 20,856 Total cash and cash equivalents end of period $ - $ 18,812 $4,813 $- $23,625 22 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2011 (unaudited) (Dollars in thousands) Parent Thermadyne Holdings Corporation Guarantors Non- Guarantors Eliminations Consolidated Cash flows from operations: Net cash provided by (used in) operating activities $ (7,257) $ 6,890 $3,590 $(2,446) $ 777 Cash flows from investing activities: Capital expenditures - (2,610) (1,548) - (4,158) Other - (92) - - (92) Net cash provided by (used in) investing activities - (2,702) (1,548) - (4,250) Cash flows from financing activities: Repayments of other long-term obligations - (1,306) 642 - (664) Repayment of Senior Subordinated Notes (176,095) - - - (176,095) Use of Trusteed Assets for redemption of Senior Subordinated Notes 183,685 - - - 183,685 Changes in net equity (333) (3,177) 1,064 2,446 - Other - (89) - - (89) Net cash provided by (used in) financing activities 7,257 (4,572) 1,706 2,446 6,837 Effect of exchange rate changes on cash and cash equivalents - 105 147 - 252 Total increase (decrease) in cash and cash equivalents - (279) 3,895 - 3,616 Total cash and cash equivalents beginning of period - 18,692 3,707 - 22,399 Total cash and cash equivalents end of period $ - $ 18,413 $ 7,602 $- $ 26,015 23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview We are a leading global designer, manufacturer and supplier of gas and arc cutting and welding products, including equipment, accessories and consumables. Our products are used by manufacturing, construction, fabrication and foundry operations to cut, join and reinforce steel, aluminum and other metals. We design, manufacture and sell products in five principal categories: (1)gas equipment; (2)plasma power supplies, torches and consumable parts; (3)welding equipment; (4)arc accessories, including torches, consumable parts and accessories; and (5)filler metals and hardfacing alloys. We operate our business in one reportable segment. Historically, demand for our products has been cyclical because many of the end users of our products are themselves in highly cyclical industries, such as commercial construction, steel shipbuilding, petrochemical construction and general manufacturing. The demand for our products and, therefore, our results of operations are related to the level of production in these end-user industries. The availability and the cost of the components of our manufacturing processes, and particularly raw materials, are key determinants in achieving future success in the marketplace and profitability. The principal raw materials we use in manufacturing our products are copper, brass, steel and plastic, which are widely available. Certain other raw materials used in our hardfacing alloy products, such as cobalt and chromium, are available primarily from sources outside the United States. Historically, we have been able to obtain adequate supplies of raw materials at acceptable prices but with increasing volatility. To maintain our profit margins, we have redesigned the material content of selected products and continued to reduce our overhead and labor costs by improving our operational efficiency, relocating jobs, consolidating our manufacturing operations and outsourcing production of certain components and products. We have increased and continue to selectively increase our selling prices. Our operating profit is also affected by the mix of the products we sell, as margins are generally higher on torches and their replacement parts, as compared to power supplies and filler metals. We sell our products domestically primarily through industrial welding distributors and wholesalers. Internationally, we sell our products through our sales force, independent distributors and wholesalers. Our international sales are influenced by fluctuations in exchange rates of foreign currencies, foreign economic conditions and other risks associated with foreign trade. A weakening of the U.S. dollar increases our international sales and certain of our international manufacturing costs as translated into U.S. dollars and also may serve to increase our export sales. Similarly, a strengthening of the U.S. dollar against other currencies is expected to have the opposite effects on our international sales and certain of our manufacturing costs. Key Indicators Key economic measures relevant to our business include steel consumption, industrial production trends and purchasing manager indices. Industries that we believe provide a reasonable indication of demand for our products include industrial manufacturing, construction and transportation, oil and gas exploration, metal fabrication and farm machinery, shipbuilding and railcar manufacturing. The trends in these industries provide important data to us in forecasting our business. Indicators with a more direct relationship to our business that might provide a forward-looking view of market conditions and demand for our products are not available. Key performance measurements we use to manage the business include orders, sales, commodity cost trends, operating expenses and efficiencies, inventory levels and fill-rates. The timing of these measurements vary but may be daily, weekly and monthly depending on the need for management information and the availability of data. Key financial measurements we use to evaluate the results of our business as well as the operations of our individual units include customer order levels and mix, sales order profitability, production volumes and variances, selling, general and administrative expense leverage, earnings before interest, taxes, depreciation and amortization, operating cash flows, capital expenditures and working capital. We review these measurements monthly, quarterly and annually and compare them over historical periods, as well as with objectives that are established by management and approved by our Board of Directors. 24 Results of Operations The following is a discussion of the results of continuing operations for the three months ended March 31, 2012 and 2011. Net sales Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 % Change Net sales summary: Americas $ 85,146 $ 77,259 10.2% Asia-Pacific 32,814 29,429 11.5% Europe/RoW 8,911 9,809 (9.2%) Consolidated $ 126,871 $ 116,497 8.9% Net sales for the three months ended March 31, 2012 increased $10.4 million as compared to the same period in 2011, with approximately $4.7 million related to increased volumes, $4.3 million associated with price increases and $1.4 million attributable to foreign currency translation. Gross margin Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 % Change Gross margin $43,868 $ 33,226 32.0% % of sales 34.6% 28.5% For the three months ended March 31, 2012, gross margin as a percent of net sales increased as compared to the same period in 2011. Under its use of the last-in first-out (“LIFO”) inventory method, the Company recorded a $0.3 million credit to costs of sales resulting from expected deflation of manufacturing costs in 2012 resulting from our continued productivity enhancements. In the first quarter of 2011, a $1.0 million charge to cost of sales was recorded for LIFO. Also in the first quarter of 2011, the Company expensed $3.3 million to cost of sales related to fair value purchase accounting adjustments for inventory. The remaining increase is due to the beneficial impact of manufacturing efficiencies arising from our total cost productivity (“TCP”) program to lower costs and improve efficiency, increased volumes of activity in 2012 and price increases enacted in the second quarter of 2011. Selling, general and administrative expenses Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 % Change Selling, general and administrative expenses $ 26,442 $24,830 6.5% % of sales 20.8% 21.3% For the three months ended March 31, 2012, selling, general, and administrative (“SG&A”) costs increased $1.6 million over the comparable period of 2011. This increased dollar spend is primarily a result of increased headcount and headcount-related expenses primarily in the sales and marketing disciplines and additional promotional expenses. Despite the additional investment in SG&A cost, SG&A as a percentage of net sales declined to 20.8% for the three months ended March 31, 2012. The 50 basis point improvement during the first quarter of 2012 as compared to the first quarter of 2011 is a result of higher sales volumes. Restructuring In 2011, the Company committed to restructuring plans that include exit activities at manufacturing sites in West Lebanon, New Hampshire and Pulau Indah, Selangor, Malaysia. The Company expects to complete these activities in 2012. These exit activities impact approximately 165 employees and are intended to reduce the Company’s fixed cost structure and better align its global manufacturing and distribution footprint 25 The Company expects that an additional $1,785 of restructuring expense associated with these activities will be incurred during the remainder of 2012. The following provides a summary of restructuring costs incurred during the three months ended March 31, 2012, incurred to date and total expected restructuring costs: As of March 31, 2012 Three Months Ended March 31, 2012 Cumulative Restructuring Costs Total Expected Restructuring Costs Employee termination benefits $ 395 $ 3,592 $3,900 Other restructuring costs 416 2,623 4,100 Total restructuring costs $ 811 $6,215 $ 8,000 Employee termination benefits primarily include severance and retention payments to employees impacted by exit activities. Other restructuring costs include changes to the lease terms of the impacted facility, expense to relocate certain individuals and equipment to other manufacturing locations and employee training costs. Interest, net Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 % Change Interest, net $ 6,730 $6,297 6.9% Interest expense for the quarters ended March 31, 2012 and 2011 was $6.7 million and $6.3 million. The increase in interest expense reflects the effect of a 120 basis point increase in the Company’s effective interest rate for the first quarter of 2012 as compared to the first quarter of 2011. The first quarter of 2012 included the additional issuance of $100 million of Senior Secured Notes due 2017 on March 6, 2012 while the first quarter of 2011 partially included $176 million of Senior Subordinated Notes due 2014 that were redeemed on February 1, 2011. Income tax provision Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 % Change Income tax provision $2,594 $ 76 3313.2% % of income before tax 33.2% 46.3% The effective tax rate for 2012 is estimated to approximate 33.4% for the year. The decrease inthe effective tax rate from the rate of 43.6% for thefirst quarter of 2011is a result of an increased release of valuation allowances associated with higher U.S. operating income projected in 2012. The income taxes currently payable for 2012 are estimated to be 26.2% and are primarily related to foreign jurisdictions. 26 Net income Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 % Change Net income $ 5,212 $88 5822.7% % of sales 4.1% 0.1% For the first quarter of 2012, net income was $5.2 million compared to $0.1 million in the first quarter of 2011. The higher net income amount for the first quarter of 2012 reflects a higher net sales base over the first quarter of 2011 combined with the impact of the prior year $3.3 million pre-tax purchase accounting inventory charge, partially offset by restructuring charges of $0.8 million in the first quarter of 2012. Liquidity and Capital Resources Our principal uses of cash are for working capital, debt service obligations and capital expenditures. In 2012, we anticipate capital expenditures will be approximately $16 million. We expect that these ongoing requirements will be funded from operating cash flow and periodic borrowings under the Working Capital Facility. The Company’s cash flows from continuing operations from operating, investing and financing activities, as reflected in the Condensed Consolidated Statements of Cash Flows, are summarized in the following table: Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Net cash provided by (used in): Operating activities $ 9,485 $777 Investing activities (3,133) (4,250) Financing activities (3,912) 6,837 Operating Activities Operating activities for the first three months of 2012 provided $9.5 million of cash compared to the $0.8 million during the same period in 2011. The changes in operating assets and liabilities, excluding foreign currency translation effects, included: • Inventory increases required $4.0 million and $2.1 million of cash for the first three months of 2012 and 2011, respectively, as inventories were increased to satisfy increased customer demand. • Prepaid expenses decreased $0.7 million in the first quarter of 2012 as compared to an increase of $5.4 million in the same period in 2011. The first quarter of 2012 included a decrease in value added taxes to be refunded. The increase in the first quarter of 2011 resulted primarily from derivative instrument activity. • Accrued interest increased $8.5 million in the first quarter of 2012 as compared to a decrease of $1.5 million in the same period in 2011. The first three months of 2012 and 2011 both reflect interest accruals for the Senior Secured Notes, however the period in 2011 also includes an $8.7 million payment of interest on the Senior Subordinated Notes. • Accrued and other liabilities decreased $7.9 million in the first quarter of 2012 due primarily to the payment of prior year incentive compensation and prior year customer rebate liabilities. In the first quarter of 2011, accrued liabilities increased $1.4 million primarily due to derivative instrument activity. Investing Activities Investing activities used $3.1 million and $4.3 million of cash for the three months ended March 31, 2012 and 2011, respectively, primarily for manufacturing equipment purchases. 27 Financing Activities During the three months ended March 31, 2012, the Company issued an additional $100.0 million of Senior Secured Notes due 2017, and paid $5.2 million of consent fees to bondholders as well as $4.4 million of financing fees in conjunction with the Notes offering. The Company used the proceeds to pay a cash dividend of $93.5 million to its parent company to allow it to redeem a portion of its outstanding Series A preferred stock. In the same period in 2011, the Company retired the $176.1 million of Senior Subordinated Notes outstanding and paid the related interest obligation of $8.7 million with the Trusteed Assets established in the December 2010 defeasance of the Notes. With respect to the Working Capital Facility, $1.4 million of letters of credit were outstanding and the unused availability, net of these letters of credit, was $58.6 million at March 31, 2012. At March 31, 2012, the Company was in compliance with its financial covenants. We believe the Company has sufficient funding and Working Capital Facility availability to satisfy its operating needs, to fulfill its current debt repayment obligations, and to fund capital expenditure commitments. Failure to comply with our financial covenants in future periods would result in defaults under our debt agreements unless covenants are amended or waived. We believe the most restrictive financial covenant under our debt agreements is the “fixed charge coverage” covenant under our Working Capital Facility. A default of the financial covenants under the Working Capital Facility would constitute a default under the Senior Secured Notes due 2017. An event of default under our debt agreements, if not waived, could result in the acceleration of these debt obligations. Cautionary Statement Concerning Forward-looking Statements The statements in this Quarterly Report that relate to future plans, events or performance are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934, and the Private Securities Litigation Reform Act of 1995, including statements regarding our future prospects. These statements may be identified by terms and phrases such as “anticipate,” “believe,” “intend,” “estimate,” “expect,” “continue,” “should,” “could,” “may,” “plan,” “project,” “predict,” “will” and similar expressions that relate to future events and occurrences. Actual results could differ materially due to a variety of factors and the other risks described in this Quarterly Report and the other documents we file from time to time with the Securities and Exchange Commission. Factors that could cause actual results to differ materially from those expressed or implied in such statements include, but are not limited to, the following: (a) the impact of uncertain global economic conditions on our business and those of our customers, (b) the cost and availability of raw materials, (c) our ability to implement cost-reduction initiatives timely and successfully, (d) operational and financial developments and restrictions affecting our international sales and operations, (e) the impact of currency fluctuations, exchange controls, and devaluations, (f) the impact of a change of control under our debt instruments and potential limits on our ability to use net operating loss carry forwards, (g) fluctuations in labor costs, (h) consolidation within our customer base and the resulting increased concentration of our sales, (i) actions taken by our competitors that affect our ability to retain our customers, (j) our ability to meet customer needs by introducing new and enhanced products, (k) our ability to adequately enforce or protect our intellectual property rights, (l) the detrimental cash flow impact of increasing interest rates and our ability to comply with financial covenants in our debt instruments, (m) disruptions in the credit markets, (n) our relationships with our employees and our ability to retain and attract qualified personnel, (o) the identification, completion and integration of strategic acquisitions, (p) our ability to implement our business strategy, (q) the impact of a material disruption of our operations on our ability to meet customer demand and on our capital expenditure requirements, (r) liabilities arising from litigation, including product liability risks, and (s) the costs of compliance with and liabilities arising under environmental laws and regulations. Readers are cautioned not to place undue reliance on any forward-looking statements contained herein, which speak only as of the date hereof and are not guarantees of performance or results. We undertake no obligation to publicly release the result of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or that reflect the occurrence of unanticipated events. For a discussion of factors that may affect future results see “Risk Factors” included in our Annual Report on Form 10-K for the year ended December 31, 2011. 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk Our primary financial market risks relate to fluctuations in commodity prices, currency exchange rates and interest rates. Copper, brass and steel constitute a significant portion of our raw material costs. These commodities are subject to price fluctuations which we may not be able to recover and maintain historical margins depending upon competitive pricing conditions at the time. When feasible, we attempt to establish fixed price purchase commitments with suppliers to provide stability in our materials component costs for periods of three to six months. We have not experienced and do not anticipate constraints on the availability of these commodities. Approximately 31% of the net sales for the three months ended March 31, 2012 were denominated in foreign currencies, primarily the Australian Dollar and the Euro. Our exposure to foreign currency transactions is partially mitigated through our manufacturing locations in Australia, Italy and Malaysia for sales into those regions. Additionally, we enter into forward foreign exchange rate contracts with two major commercial banks as counterparties for periods extending from four to six months principally to offset a portion of the currency fluctuations in transactions denominated in the Australian Dollar and the Euro. We also engage in forward foreign exchange rate contracts with respect to the Mexican Peso to limit foreign exchange risks relative to our Mexican manufacturing costs. However, our financial results could still be significantly affected by changes in foreign currency exchange rates in the foreign markets. We are most susceptible to a strengthening U.S. Dollar, which would have a negative effect on our export sales and a negative effect on the translation of local currency financial statements into U.S. dollars, our reporting currency. We are exposed to changes in interest rates through our Working Capital Facility, which has LIBOR based variable interest rates. At March 31, 2012, $1.4 million of letters of credit were outstanding under the Working Capital Facility. Item 4. Controls and Procedures The Company’s management, under the supervision and with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, carried out an evaluation of the effectiveness of the design and operation of the Company’s disclosure controls and procedures as of March 31, 2012. Based upon their evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures (as defined in Exchange Act Rule 13a-15(e)) are effective as of that date to provide reasonable assurance that the information required to be disclosed by the Company in the reports it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the SEC and that information required to be disclosed by the Company in the reports it files or submits under the Exchange Act is accumulated and communicated to the Company’s management, including its Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. They have also determined in their evaluation that there was no change in the Company’s internal controls over financial reporting that has materially affected or is reasonably likely to materially affect the Company’s internal control over financial reporting. 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings The information contained in Note 9 – “Contingencies” to the Company’s condensed consolidated financial statements is incorporated by reference herein. Item 6. Exhibits EXHIBIT INDEX Incorporated by Reference Filed or Exhibit Furnished Number Description of Exhibit Form File Number Exhibit Filing Date Herewith 10 .1 Resolution Agreement dated as of January 18, 2012, between the Company and other defendants identified therein and the plaintiffs’ counsel listed on the signature pages thereto. 8-K 001-13023 99.1 4/18/2012 31 .1 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X 31 .2 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X 32 .1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted by Section 906 of the Sarbanes-Oxley Act of 2002. X 32 .2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted by Section 906 of the Sarbanes-Oxley Act of 2002. X *101 .INS XBRL Instance Document X *101 .SCH XBRL Taxonomy Extension Schema Document X *101 .CAL XBRL Taxonomy Extension Calculation Linkbase Document X *101 .DEF XBRL Taxonomy Extension Definition Linkbase Document X *101 .LAB XBRL Taxonomy Extension Label Linkbase Document X *101 .PRE XBRL Taxonomy Extension Presentation Linkbase Document X * Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934. 30 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THERMADYNE HOLDINGS CORPORATION By: /s/ Jeffrey S. Kulka Jeffrey S. Kulka Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) Date: May 14, 2012 31
